EXHIBIT 10.1



EXECUTION VERSION


SECOND AMENDMENT AGREEMENT
THIS SECOND AMENDMENT AGREEMENT (this “Second Amendment”) is entered into
effective as of November 1, 2013 by and among Global Telecom & Technology, Inc.,
a Delaware corporation; Global Telecom & Technology Americas, Inc., a Virginia
corporation;; NLayer Communications, Inc., an Illinois corporation;
PacketExchange (USA), Inc., a Delaware corporation; PacketExchange, Inc., a
Delaware corporation;; WBS Connect LLC, a Colorado limited liability company;
Communication Decisions SNVC, LLC, a Virginia limited liability company;
CORE180, LLC, a Delaware limited liability company; Electra, Ltd., a Virginia
corporation; and IDC Global, Inc., a Delaware corporation, and NT Network
Services, LLC, a Delaware limited liability company (jointly and severally, the
“Borrowers”, and each a “Borrower”) each purchaser from time to time party
hereto (collectively, the “Purchasers” and individually, a “Purchaser”), and BIA
Digital Partners SBIC II, LP a Delaware limited partnership, in its capacity as
Agent for the Purchasers (in such capacity, the “Agent”).
Introduction
A.    Borrowers, Purchasers and Agent are parties to the Second Amended and
Restated Note Purchase Agreement dated as of April 30, 2013 (as amended by the
First Amendment Agreement dated as of July 12, 2013 and as amended hereby and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Note Purchase Agreement”), pursuant to which the Purchasers have agreed to
purchase Notes from the Borrowers.
B.    The Borrowers have requested that the Administrative Agent and the
Purchasers effect certain amendments to the Note Purchase Agreement.
C.    The Borrowers have requested that the Purchasers with a commitment to
purchase the Additional Notes pursuant to Section 2.1.5(b) of the Note Purchase
Agreement purchase such Additional Notes and waive certain conditions in
connection with such purchase and such Purchasers are willing to purchase the
Additional Notes on the Second Amendment Effective Date (as defined herein) and
waive certain conditions in connection therewith.
D.    The Administrative Agent and the Purchasers are willing to amend the Note
Purchase Agreement as expressly provided below.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.
1.Amendments to the Note Purchase Agreement.
(a)Section 2.3(a) of the Note Purchase Agreement is hereby amended by deleting
it and replacing it in its entirety as follows:
“(a) Interest Rate. The Obligations shall bear interest at a rate of eleven
(11.00%) per annum payable in cash monthly in arrears on each Interest Payment
Date in each year, commencing with the first Interest Payment Date following the
Second Amendment Effective Date. For the avoidance of doubt, prior to the Second
Amendment Effective Date, the Amended and Restated Notes and the Restatement
Notes outstanding under the Agreement shall have accrued interest as provided in
this Section 2.3(a) as in effect immediately prior to the Second Amendment
Effective Date.”





1

--------------------------------------------------------------------------------





(b)Amendments to Section 13.1 (Definitions). Section 13.1 of the Note Purchase
Agreement is hereby amended by:
(i)    adding the following definitions alphabetically therein:
“Second Amendment Effective Date” means November 1, 2013.
(ii)    deleting the following definitions therein: Cash Interest Portion and
PIK Interest.
2.Limited Waiver. In connection with the Additional Takedown and certain
Purchasers purchase of the Additional Notes in an aggregate amount of $3,000,000
pursuant to Section 2.1.5(b) of the Note Purchase Agreement and in reliance upon
the representations and warranties of the Note Parties set forth in Section 3
below and subject to the conditions to effectiveness set forth in Section 4
below, Purchasers hereby waive GTTI’s requirement to issue to Plexus and BNY the
Additional Warrants pursuant to Sections 2.2(c) and 3.3(b) of the Note Purchase
Agreement. The foregoing waiver shall not constitute (x) a modification or
alteration of the terms, conditions or covenants of the Note Purchase Agreement
or any other Note Document or (y) a waiver, release or limitation upon the
exercise by Agent or any Purchaser of any of its rights, legal or equitable,
thereunder, in each case other than as specifically set forth herein.


3.Representations and Warranties. Each Borrower hereby represents and warrants
to the Purchasers that:
(a)the execution, delivery, and performance of this Second Amendment, the Note
Purchase Agreement, and the other Note Documents and the issuance of the
Additional Notes (i) are within such Borrower’s corporate or limited liability
company powers, as applicable, (ii) have been duly authorized by all necessary
corporate or limited liability company action, as applicable, (iii) do not
require any approval or consent of any Person under any contractual obligation
of such Borrower and (iv) do not contravene (A) any law, rule, or regulation, or
any order, judgment, decree, writ or injunction, or award of any arbitrator,
court, or Governmental Authority, (B) the terms of its Organization Documents or
(C) any material contract or undertaking to which it is a party or by which any
of its properties may be bound or affected;


(b)this Second Amendment has been duly executed and delivered by such Borrower;


(c)this Second Amendment, the Note Purchase Agreement and the other Note
Documents constitute such Borrower’s legal, valid, and binding obligations,
enforceable against such Borrower in accordance with their respective terms;


(d)such Borrower is in compliance with all of the terms and provisions set forth
in the Note Purchase Agreement and each of the other Note Documents, each as
amended hereby, on its part to be observed or performed on or prior to the date
hereof in all material respects;


(e)no Default or Event of Default has occurred and is continuing; and


(f)since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.


4.Conditions. The effectiveness of this Second Amendment and the Purchasers’
purchase of the Additional Notes is subject to the prior or concurrent
consummation of each of the following conditions:


(a)Agent shall have received a copy of this Second Amendment duly executed by
authorized representatives of each of the Borrowers, Agent and Purchasers;


(b)Purchasers purchasing the Additional Notes shall have received the Additional
Notes duly executed by authorized representatives of the Borrowers;



2

--------------------------------------------------------------------------------



(c)Borrowers shall have delivered such other certificates, documents and
agreements as any Required Purchasers may reasonably request;


(d)the representations and warranties in the Note Purchase Agreement shall be
true, accurate, and complete in all material respects on the Second Amendment
Effective Date; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
purchase of the Additional Notes;


(e)Purchasers shall have received a funds flow in form and substance reasonable
satisfactory to the Purchasers indicating the sources and uses of the proceeds
of the Additional Notes and the wire transfer instructions for such proceeds;


(f)Purchasers shall have received evidence reasonably satisfactory to Agent
indicating that, immediately prior to and after giving pro forma effect to the
Additional Takedown, Borrowers shall be in pro forma compliance with the
Financial Covenants set forth in Section 6.9 of the Note Purchase Agreement; and


(g)Borrowers shall have paid all fees and expenses (including fees and expenses
of counsel) to be paid to Agent or any Purchaser, as applicable, specified in
Section 2.4 of the Note Purchase Agreement.


5.Reaffirmation. Borrowers, Administrative Agent and Purchasers each reaffirm
all of their respective obligations under the Note Purchase Agreement and the
other Note Documents, each as amended hereby.


6.Effect on Note Purchase Agreement. The execution, delivery, and performance of
this Second Amendment shall not operate, except as expressly provided herein, as
a waiver of or, as an amendment of, any right, power, or remedy of the
Administrative Agent or Purchasers under the Note Purchase Agreement or any
other Note Document. Except to the extent expressly amended hereby, the Note
Purchase Agreement and all other Note Documents shall be unaffected hereby,
shall continue in full force and effect, are hereby in all respects ratified and
confirmed, and shall constitute the legal, valid, binding and enforceable
obligations of each Borrower.


7.Release. Effective on the date hereof, each Borrower, for itself and on behalf
of its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges the Agent and each
Purchaser, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom the Agent or any member of the Purchasers would be liable if
such persons or entities were found to be liable to the Borrowers (each a
“Releasee” and collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which any Borrower ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee, which Claims relate, directly or indirectly, to any act or omission by
any Releasee that occurred on or prior to the date of this Second Amendment and
relate, directly or indirectly, to the Note Purchase Agreement or any Note
Document, or any acts or omissions of any such Releasee that occurred on or
prior to the date of this Second Amendment with respect to the Note Purchase
Agreement or any Note Document, or the purchaser-borrower relationship evidenced
by the Note Purchase Agreement and the related Note Documents, except for the
duties and obligations set forth in this Second Amendment, the duties and
obligations set forth in the Note Purchase Agreement and the respective Note
Documents to be performed on or after the date of this Second Amendment and for
any liability unknown to the Borrowers as of the date hereof that arises solely
out of the gross negligence or willful misconduct of the Agent or of any
Purchaser as

3

--------------------------------------------------------------------------------



determined by a final and non-appealable judgment of a court of competent
jurisdiction. As to each and every Claim released hereunder, each Borrower
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein.


8.No Novation; Entire Agreement. This Second Amendment evidences solely the
amendment of the terms and provisions of the Borrowers’ obligations under the
Note Purchase Agreement specified herein and is not a novation or discharge
thereof. There are no other understandings, express or implied, among Purchasers
and Borrowers regarding the subject matter hereof.


9.Choice of Law. The validity of this Second Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles.


10.Definitions and Construction. Capitalized terms used but not otherwise
defined herein shall have the respective meanings given to such terms in the
Note Purchase Agreement, as amended hereby. Upon and after the effectiveness of
this Second Amendment, each reference in the Note Purchase Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Note Purchase Agreement, and each reference in the other Note Documents to
“the Note Purchase Agreement”, “thereunder”, “therein”, “thereof”, or words of
like import referring to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement as amended hereby.


11.Counterparts; Delivery by Facsimile or Electronic Mail. This Second Amendment
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed and delivered, shall be
deemed an original, and all of which, when taken together, shall constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Second Amendment by facsimile or electronic mail shall be as effective
as delivery of a manually executed counterpart of this Second Amendment. Any
party delivering an executed counterpart of this Second Amendment by facsimile
or electronic mail also shall deliver a manually executed counterpart of this
Second Amendment but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability, and binding effect of this Second
Amendment.


[signatures on the following page]















































4

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first above written.
BORROWERS:




GLOBAL TELECOM & TECHNOLOGY, INC.


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer     
    
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


NLAYER COMMUNICATIONS, INC.


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


PACKETEXCHANGE (USA), INC.


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


PACKETEXCHANGE INC.


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer

































5

--------------------------------------------------------------------------------



Signature Page to Second Amendment Agreement








WBS CONNECT LLC


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


COMMUNICATION DECISIONS - SNVC, LLC


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


CORE180, LLC


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
    
ELECTRA LTD.
    
By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


IDC GLOBAL, INC.
    
By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


NT Network Services, LLC


By: /s/ Richard D. Calder, Jr.    
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer


























Signature Page to Second Amendment Agreement





6

--------------------------------------------------------------------------------





AGENT AND PURCHASERS:


BIA DIGITAL PARTNERS SBIC II LP, as Agent and as a Purchaser
By: BIA Digital Partners II LLC
Its: General Partner


By: /s/ Lloyd R. Sams        
Name: Lloyd R. Sams
Title: Managing Principal












































Signature Page to Second Amendment Agreement



7

--------------------------------------------------------------------------------



PLEXUS FUND II, L.P., as a Purchaser
By: Plexus Fund II GP, LLC
Its: General Partner


By: /s/ Robert R. Anders, Jr.        
Name: Robert R Anders, Jr.
Title: Manager














































Signature Page to Second Amendment Agreement





8

--------------------------------------------------------------------------------



BNY MELLON-ALCENTRA MEZZANINE III, L.P., as a Purchaser
By: BNY Mellon-Alcentra Mezzanine III (GP), L.P.
Its: General Partner


By: /s/ Paul Echausse        
Name: Paul Echausse
Title: Managing Director














































Signature Page to Second Amendment Agreement

9